Title: [Charles Tait] to James Madison, 24 May 1827
From: Tait, Charles
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Culpepper C. H.
                                
                                May 24th: 1827.
                            
                        
                        For the last twelvemonth I have been making the Tour of the U. States through the West, the North &
                            East sections of our Country. In my route hence I shall pass through Orange and shall do myself the pleasure of paying my
                            respects to Mr Madison on Saturday next in the afternoon, if the weather should permit. Mrs Tait accompanies me.
                        I pray you Sir, to present my best respects to Mrs Madison and believe me to be your frd. & Sert.
                        
                            
                                C. Tait
                            
                        
                    